                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 MEGAN, S.1,                                           Case No. 6:18-cv-672-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.



John E. Haapala, Jr., 401 E. 10th Avenue, Suite 240, Eugene, OR 97401. Of Attorneys for
Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Jefferey E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Plaintiff seeks judicial review of the final decision of the Commissioner of the Social

Security Administration (“Commissioner”) denying Plaintiff’s application for Social Security

Disability Benefits (“DIB”). For the reasons stated below, the Commissioner’s decision is

REVERSED.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.


PAGE 2 – OPINION AND ORDER
                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff filed a protective application for DIB on June 5, 2014, alleging disability

beginning on May 21, 2014. AR 84. Plaintiff was 24 years old at the alleged disability onset

date. Plaintiff alleged disability due to melanoma and lymph node removal. Id. The

Commissioner denied Plaintiff’s application initially and upon reconsideration. AR 84-89, 90-97.

After the decisions, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

AR 112-13. At the hearing, Plaintiff’s counsel discussed amending her application to request

benefits only for a closed period, from May 21, 2014 through August 1, 2015, when Plaintiff

began working a full time job at Rite Aid. AR 42. Counsel was not prepared at that time to

stipulate to such an amendment because Plaintiff was considering whether the first few months

of her Rite Aid job should be considered a trial work period. AR 42-43. The ALJ agreed to leave

the record open so Plaintiff could later make such an amendment. It does not appear from the

record that Plaintiff made such an amendment before the Commissioner. On March 7, 2017, the

ALJ found Plaintiff not disabled under the Social Security Act (the “Act”), without considering

only a closed period. AR 15-22. Plaintiff appealed the ALJ’s decision to the Appeals Council.

The Appeals Council denied the request for review, making the ALJ’s decision the final decision

of the Commissioner. AR 1-3. Plaintiff seeks judicial review of that decision. In Plaintiff’s brief

before this Court, she asserts that she is requesting disability for a closed period, from May 21,

2014, through August 1, 2015.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.


PAGE 3 – OPINION AND ORDER
§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
               416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.



PAGE 4 – OPINION AND ORDER
       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one, the ALJ determined that Plaintiff had engaged in substantial gainful activity

during three time periods: from June 2014 to July 2014; from August 2015 to December 2015;

and from January 2016 to August 2016. AR 17. Because, however, there was a continuous 12-

month period between July 2014 and August 2015 during which Plaintiff was not engaged in



PAGE 5 – OPINION AND ORDER
substantial gainful activity, the ALJ found in Plaintiff’s favor at step one and proceeded to step

two. AR 18.

          At step two, the ALJ determined that Plaintiff had the following medically determinable

impairment: melanoma with lymph node removal. Id. Rejecting testimony by both Plaintiff and

Plaintiff’s sister, however, the ALJ determined that Plaintiff’s impairment or combination of

impairments were not severe because they did not significantly limit Plaintiff’s ability to perform

basic work-related activities for 12 consecutive months. Id. Because the ALJ found that Plaintiff

did not have a severe impairment or combination of impairments at step two, the ALJ determined

that Plaintiff was not disabled within the meaning of the Act.

                                            DISCUSSION

          Plaintiff seeks review of the ALJ’s decision that Plaintiff was not disabled. Plaintiff

argues that the ALJ erred by improperly rejecting the testimony of both Plaintiff and her sister,

which Plaintiff argues would demonstrate that she had a severe impairment at step two.2 The

Commissioner responds that the ALJ provided a clear and convincing reason to discount

Plaintiff’s testimony—because she improved with treatment. For the same reason, the

Commissioner argues that the ALJ provided a germane reason for discounting the lay witness

testimony of Plaintiff’s sister. For the reasons discussed below, the Court finds that the ALJ did

not provide a clear and convincing reason for rejecting Plaintiff’s testimony. The Court further

finds that the ALJ did not provide germane reasons for rejecting the testimony of Plaintiff’s

sister.



          2
          Plaintiff does not specifically argue that the ALJ erred at step one, in which the ALJ
was found in Plaintiff’s favor. Thus, any error likely would be harmless. Plaintiff’s factual
recitation includes that she did not work in late June and July 2014 and that she did not return to
full time work until August 2015.



PAGE 6 – OPINION AND ORDER
A. Symptom Evaluation

       1. Plaintiff’s Symptom Testimony

       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       The ALJ’s decision to discount testimony about subjective symptoms may be upheld

overall even if not all the ALJ’s reasons for rejecting the claimant’s testimony are upheld. See

Batson, 359 F.3d at 1197. The ALJ may not, however, discount subjective symptoms “solely




PAGE 7 – OPINION AND ORDER
because” the claimant’s symptom testimony “is not substantiated affirmatively by objective

medical evidence.” Robbins, 466 F.3d at 883.

       In her application for disability, Plaintiff claimed that she was disabled by “melanoma”

and “lymph node removal,” which limited her ability to work. AR 217. In her June 2014 function

report, Plaintiff claimed she was “off work due to doctor note” and that she was “very limited” in

her ability to move around due to “bad swelling” in her leg. AR 247. At her January 2017

administrative hearing, Plaintiff testified that she had undergone two surgical interventions to

remove cancers from her right calf and her lymph nodes. AR 53. She testified that after these

surgeries, she was “wrapped” for eight weeks from her “toes up to [her] hips” with a “drain tube”

to drain excess fluid. Id. After the drain tube was removed, she began chemotherapy treatment

five days per week, but had to discontinue after four weeks due to complications with her liver.

Id. A lymphedema specialist evaluated Plaintiff’s swollen leg, a condition that made it

uncomfortable for Plaintiff to sit or stand. AR 54.

       Plaintiff then resumed chemotherapy treatment three days per week. AR 53. Plaintiff

testified that after resuming chemotherapy treatment she experienced adverse side effects for the

next eleven months, including sensory impairment and illness. AR 54-56. She claimed that her

depth perception was impaired, which prevented her from being able to drive. AR 55. She relied

on her family and friends to drive her to her appointments in Eugene, Oregon, from her home in

Roseburg, Oregon. These commutes took several hours, three days per week. Plaintiff claims

that during her trips, she had to stop three times because of swelling and pain in her leg. AR 55.

Plaintiff reported that the swelling continued in her leg for approximately four to five months,

and afterward would flare-up occasionally, requiring her to wear compression stockings or

bandages. AR 54. Plaintiff also testified that her chemotherapy treatments caused her to become




PAGE 8 – OPINION AND ORDER
ill. Plaintiff testified that after treatments her temperature would spike to 104-degrees and she

would experience nausea and flu-like symptoms. AR 55.

       Plaintiff testified that a few months after her surgeries, she attempted to return to work,

believing that with a stool she could sit for most of the work day. AR 55-56. After one week,

however, she became severely sick and could not continue working. AR 56. Plaintiff stated that

her doctor explained that Plaintiff’s immune system was “shot” due to her chemotherapy

treatment. AR 55. Plaintiff testified that she did not return to work after this failed attempt until

the end of August 2015. Id.

       The ALJ determined that based on the objective medical evidence, Plaintiff’s medically

determinable impairments of melanoma with lymph node removal could reasonably be expected

to cause some of Plaintiff’s alleged symptoms. But the ALJ found that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects were not entirely consistent with the

medical evidence.3 The ALJ stated that, while Plaintiff has “some limitations from her

impairment and the resultant treatment,” the evidence “also reveals [Plaintiff’s] symptoms

improved over time.” AR 19. The ALJ also considered the fact that Plaintiff returned to work

and collected unemployment benefits as contradicting the alleged severity of her symptoms.

       The Commissioner only argues that the ALJ’s finding that Plaintiff’s symptoms

improved over time is supported by substantial evidence in the record. Although the

Commissioner does not expressly concede that the ALJ erred in his other reasons, the

Commissioner notes that to the extent any other reason provided by the ALJ is erroneous that

error is harmless. The Commissioner does not, however, defend any other reason or respond to

Plaintiff’s arguments challenging those other reasons. Accordingly, the Commissioner has


       3
           The ALJ did not find evidence of malingering.



PAGE 9 – OPINION AND ORDER
waived any argument that the ALJ provided a clear and convincing reason other than Plaintiff’s

purported improvement. See, e.g., Alesia v. Berryhill, 2018 WL 3920534, at *7 (N.D. Ill.

Aug. 16, 2018) (finding that the Commissioner’s “conclusory assertion and overly broad

evidentiary citation” is not a sufficient argument and thus waives any argument that the ALJ’s

conclusion was legally sufficient); Kelly v. Colvin, 2015 WL 4730119, at *5 (N.D. Ill. Aug. 10,

2015) (finding that the Commissioner’s failure to defend the ALJ’s assessment on certain

grounds waived those issues).

       The ALJ noted that medical records show that Plaintiff was diagnosed with metastatic

melanoma and underwent a right groin dissection in June 2014 to remove a portion of her right

calf and lymph nodes. The ALJ explained that although treatment notes show that following the

surgery Plaintiff complained of ongoing swelling and numbness in her leg, by July 2014 her

medical reports indicate that she was “doing well” and that the incision site was healing. AR 19.

The ALJ, however, ignores that in the same note Plaintiff complained of “swelling in her foot”

that resolves when she elevates it. AR 360. In another note during the same month, Plaintiff was

told to “continue wrapping or elevating her leg” and told to “minimize activity” on it. AR 362.

       The ALJ further noted that during a July 2014 oncology visit, Plaintiff was reported to be

doing “very well” and “in her usual state of health.” The ALJ, however, ignored that the same

report that showed Plaintiff was experiencing “slight swelling of her right lower extremity” and

gave instruction to the office to “follow this closely going forward.” AR 432. In sum, Plaintiff

had undergone surgery and her progress notes indicate that she was recovering well, but they

also documented ongoing problems with Plaintiff’s right leg. Healing post-surgery and having

improvement with some symptoms is not a clear and convincing reason to discount Plaintiff’s

testimony regarding other symptoms that she consistently reported as ongoing. The ALJ failed




PAGE 10 – OPINION AND ORDER
clearly and convincingly to explain how “doing well” following surgery contradicts Plaintiff’s

repeated and documented complaints of persistent swelling in her right leg.

        The ALJ rejected Plaintiff’s symptom testimony of nausea, fever, and itching caused by

interferon treatment, citing to treatment notes that report Plaintiff “maintained a positive

outlook.” A positive outlook, however, is not a convincing reason to discredit complaints of

illness. Indeed, it is irrelevant.

        Despite acknowledging reports that Plaintiff’s interferon dosing was reduced because of

liver complications, the ALJ explained that Plaintiff suffered “only mild arthralgias, low-grade-

fevers, and moderate pruritis” 4 and was noted to be “up and out of bed for greater than fifty

percent of each day” and “ambulatory and independent in her activities of daily living.” AR 19

(quoting AR 425, a chart note from a medical visit on August 18, 2014). Although it is unclear

the precise amount of time Plaintiff was spending out of bed daily or what daily activities she

was involved in, it nonetheless does not contradict the multiple documented illnesses Plaintiff

experienced as a result of chemotherapy treatment.5 These are not clear and convincing reasons.

        The remainder of the ALJ’s analysis suffers from similar flawed reasoning. The ALJ

discredits medical reports noting Plaintiff complained of fatigue, lower back pain, intermittent


        4
         The Court notes that the ALJ ignores, or perhaps mischaracterizes, the progress note
cited, which states: “[Plaintiff] continues to experience low-grade fevers, mild arthralgias, mild
myalgias, and at times moderate to severe pruritus since initiation of adjuvant interferon
therapy.” AR 425 (emphasis added). The progress note further shows Plaintiff reported also
experiencing “progressive fatigue.” Id.
        5
          The ALJ disregards a September 2014 complaint indicating that Plaintiff was having
swelling at the incision site and occasional swelling in her foot because there were “no objective
abnormalities observed during her appointment.” The ALJ may not discount subjective
symptoms “solely because” the claimant’s symptom testimony “is not substantiated affirmatively
by objective medical evidence.” Robbins, 466 F.3d at 883. Because the ALJ fails to point to
specific evidence that contradicts the September 2014 complaints, the ALJ fails to provide a
clear and convincing reason.



PAGE 11 – OPINION AND ORDER
leg swelling and numbness because the reports also noted that Plaintiff had “done remarkably

well;” had “completed the initial interferon treatment;” was “otherwise doing well;” was

“tolerating treatment well;” and was “getting married and . . . happy overall with her treatment.”

AR 20. None of the ALJ’s citations to Plaintiff’s medical record, however, contradict Plaintiff

symptom testimony of leg pain, fatigue, alopecia, transaminitis, neuropathy, moderate pruritis,

insomnia, all of which are documented in various reports in the medical record.

       Indeed, Plaintiff’s symptoms during the relevant time period are supported in the medical

evidence. The record indicates that in April 2014 Plaintiff underwent a sentinel lymph node

biopsy on her right calf, which revealed melanoma. AR 347. In May 2014, Plaintiff was

diagnosed with metastatic melanoma of the groin lymph nodes. AR 332. In June 2014, Plaintiff

was reported to have residual numbness on the top of the leg down to the knee. AR 350.

July 2014 records indicate that Plaintiff’s incision site was healing and the drain outputs were

removed. AR 432. That month she started “high-dose” interferon treatment. Id. In August 2014,

Plaintiff had to reduce interferon dosing due to liver complications, transaminitis and

hyperbilirubinemia, with low-grade fevers, mild arthralgias, mild myalgias, and moderate to

severe pruritis. AR 425, 429. In September 2014, Plaintiff completed her initial interferon

treatment, and started a low-dose maintenance therapy three times per week. AR 423. That

month she complained of swelling at the surgical incision site, swelling in her foot, and swelling

in her thigh. AR 359. In November 2014, Plaintiff developed lower back pain with radicular

symptoms into her left leg, including numbness. Her symptoms persisted despite attending

physical therapy. Imaging of her lumbar spine showed that Plaintiff suffered from a paracentral

disc protrusion at the L5-S1 level effacing the left S1 nerve root. AR 418. In December 2014,

five months after beginning her interferon treatment, her providers considered ending treatment




PAGE 12 – OPINION AND ORDER
if they could not get her pain under control. AR 410 (“[G]oing forward if we cannot get better

control of her pain, it may be reasonable to discontinue the interferon.”). The following month,

Plaintiff was reported to have ongoing lymphedema present in the right thigh. AR 452.

       From January to April 2015, Plaintiff reported on multiple occasions mild fatigue and

low-grade fevers due to her interferon injections. See, e.g., AR 555. In June 2015, Plaintiff

reported increased symptoms, complaining of migraine headaches following her treatments.

AR 549. In July 2015, Plaintiff reported “good energy levels,” but was still having great

difficulties with nausea, fevers, and chills. AR 546. Finally, in August 2015 at the conclusion of

her interferon therapy, Plaintiff reported “doing well with the exception of persistent fevers”

resulting from her treatments. AR 543.

       Although there were periods when Plaintiff claimed her pain was improving or otherwise

“doing well,” improvement of symptoms is not inconsistent with disability. See Lester, 81 F.3d

at 833 (“Occasional symptom-free periods . . . are not inconsistent with disability.”). Because the

ALJ failed to provide clear and convincing reasons why he rejected Plaintiff’s testimony

considering the well documented non-contradictory medical evidence supporting Plaintiff’s

symptom allegations, namely the side effects continuing during twelve months of chemotherapy,

the ALJ’s determination is not supported by substantial evidence and is erroneous.

       2. Statements by Plaintiff’s Sister

       “In determining whether a claimant is disabled, an ALJ must consider lay witness

testimony concerning a claimant’s ability to work.” Stout v. Comm’r, 454 F.3d 1050, 1053

(9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how an impairment

affects her ability to work is competent evidence. Id. Thus, an ALJ may not reject such testimony

without comment. Id. In rejecting lay testimony, the ALJ need not “discuss every witness’s

testimony on an individualized, witness-by-witness basis. Rather, if the ALJ gives germane


PAGE 13 – OPINION AND ORDER
reasons for rejecting testimony by one witness, the ALJ need only point to those reasons when

rejecting similar testimony by a different witness.” Molina v. Astrue, 674 F.3d 1104, 1114 (9th

Cir. 2012).

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Id. at 1115 (quoting Nguyen, 100 F.3d at 1467

(9th Cir. 1996)). This error may be harmless “where the testimony is similar to other testimony

that the ALJ validly discounted, or where the testimony is contradicted by more reliable medical

evidence that the ALJ credited.” See id. at 1118-19. Additionally, “an ALJ’s failure to comment

upon lay witness testimony is harmless where ‘the same evidence that the ALJ referred to in

discrediting [the claimant’s] claims also discredits [the lay witness’s] claims.’” Id. at 1122

(quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). When an ALJ ignores

uncontradicted lay witness testimony that is highly probative of a claimant’s condition, “a

reviewing court cannot consider the error harmless unless it can confidently conclude that no

reasonable ALJ, when fully crediting the testimony, could have reached a different disability

determination.” Stout, 454 F.3d at 1056.

       Plaintiff’s sister submitted an undated letter describing the difficulty Plaintiff faced while

undergoing treatment for her melanoma. AR 274. The letter indicates that after Plaintiff’s

April 2014 cancer diagnosis, Plaintiff suffered both mentally and physically, and that her

treatment “affected every aspect of [Plaintiff’s] day to day life.” Id. Plaintiff was reportedly

unable to continue work while undergoing interferon treatment. She was unable to perform

activities of daily living, such as making meals for herself or her fiancé, doing the dishes, doing

laundry, sweeping or mopping, or bathing her dogs. Plaintiff was also unable to drive and

required the help of family and friends to get to and from her medical appointments in Eugene




PAGE 14 – OPINION AND ORDER
multiple days per week. During this time, Plaintiff’s sister moved in with Plaintiff and her fiancé

to help physically and financially. Id.; AR 63. After moving in, Plaintiff’s sister helped with

basic chores and observed Plaintiff’s adverse reactions to the interferon treatment, including

nausea, fevers, pains, and constant fatigue. Plaintiff’s sister indicated that these reactions

continued for more than one year, with continuing “negative effects” on Plaintiff’s body.

       The ALJ gave “some weight” to these statements, but, because of Plaintiff’s

improvement with treatment and ability to return to work, found that the symptoms did not last

for more than one year. AR 21-22. The Commissioner again relies on Plaintiff’s improvement as

a germane reason. The ALJ’s reasoning here fails for the same reason as discussed above.

B. Remand

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).


PAGE 15 – OPINION AND ORDER
Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. If so, the

district court can exercise its discretion to remand for an award of benefits. Id. The district court

retains flexibility, however, and is not required to credit statements as true merely because the

ALJ made a legal error. Id. at 408.

       Plaintiff argues that when the improperly rejected testimony described above is credited

as true, the ALJ would be required to find that Plaintiff is disabled for the closed period of

May 21, 2014, to August 1, 2015. The Commissioner responds that, upon a finding of legal error,

the proper course is to remand for further administrative proceedings.

       It is undisputed that Plaintiff had to travel from Roseburg to Eugene three days per week

for chemotherapy treatment during the closed period. This took several hours for travel and

treatment. Even if Plaintiff was able to find a job with a flexible schedule that would allow her to

have two of those treatments on her days off, one treatment per week would be during a normal

work day. Logic dictates that she would not have been able to work a regular work day on the

same day she received treatment based on the logistics of travel and treatment time. Additionally,

the record is replete with evidence that Plaintiff’s chemotherapy treatments caused fevers,

nausea, and other complications. Even if those side effects only affected her on the day of

treatment and did not cause problems on any other day (and the record supports that her side

effects lasted longer than the day of treatment), that would still mean Plaintiff missed one day of

work per week, meaning four days of work per month.

       The VE testified that an employee who misses two days of work per month would not be

employable in the jobs he testified that Plaintiff could perform. AR 80. Thus, even though the




PAGE 16 – OPINION AND ORDER
ALJ did not proceed past step two in the analysis, based on the testimony of the VE, the record is

sufficiently developed and there would be no useful purpose for further administrative

proceedings. Because Plaintiff would have missed at least four days of work per month, she was

not employable for the closed period May 21, 2014 through August 1, 2015. Remand for a

calculation of benefits for that closed period is appropriate in this case.

                                          CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 30th day of April, 2019.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 17 – OPINION AND ORDER
